DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 3/16/2021, with respect to independent claims, as amended, have been fully considered and are persuasive. 

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of records.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
For Independent claim 1, 
Prior art has been found to teach “A method for identifying optimal tests across multiple functional coverage models, the method comprising: connecting inputs to a System Under Test (SUT) as a multitude of attributes, wherein each attribute is eligible to take on a respective one or more attribute values; generating a first test suite comprising a first plurality of tests that provides complete pairwise coverage across a first plurality of attributes from the set of attributes, the first plurality of tests is based on a first functional coverage model of the SUT and wherein the first functional coverage model defines a Cartesian product space comprising a multitude of values based on all possible combinations of values of the first plurality of attributes; generating a second test suite comprising a second plurality of tests that provides complete pairwise coverage across a second plurality of attributes from the set of attributes, the second plurality of tests is based on a second functional coverage model of the SUT, wherein the second functional coverage model defines a Cartesian product space comprising a collection of all possible combinations of values of the second plurality of attributes; determining a first subset of the first plurality of attributes and a second subset of the second plurality of attributes, []; and executing a subset of the first plurality of tests and the second plurality of tests, wherein the subset that is selected is operative to cover the first subset of the first plurality of attributes and the second subset of the second plurality of attributes";
Since, no prior art was found to teach: ”wherein the first subset of attributes and the second subset of attributes comprise exclusively common attributes between the first plurality of attributes and the second plurality of attributes” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.
For Independent claims 8 and 15, the claims recite essentially similar limitations as in claim 1;
For dependent claims 2-7, 9-14, and 16-20, the claims are allowed due to their dependency on allowable independent claims 1, 8, and 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YAIR LEIBOVICH/
Primary Examiner, Art Unit 2114